Citation Nr: 1441504	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  13-09 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection for PTSD and assigned a 10 percent rating effective from March 3, 2009.  A subsequent March 2013 rating decision granted the Veteran's PTSD a 50 percent rating also effective from March 3, 2009.  The issue on appeal is as listed on the first page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2014 statement in support of claim, the Veteran timely requested a video hearing in connection with his appeal.  Therefore, the Board finds that the appeal must be remanded to schedule him for the requested hearing.  See 38 C.F.R. §§ 20.703 (2013).

To ensure compliance with due process requirements, this appeal is REMANDED to the AOJ for the following action:

Schedule the Veteran for a video hearing in accordance with his request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

